DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 7, 8 and 9 with the important feature being “ a metallic lattice positioned on the hood and forming a Faraday cage, wherein the hood is configured to be held in shape by the metallic lattice (clam 1),” “and a metallic lattice positioned on the hood and forming a Faraday cage, wherein the hood is configured to be held in shape by the metallic lattice (claim 7, 8 and 9).”  Therefore claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed January 5, 2022, with respect to claims 1 and 7-9 have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. The applicant has amended claim 1 to read “a metallic lattice positioned on the hood and forming a Faraday cage, wherein the hood is configured to be held in shape by the metallic lattice” and claims 7, 8 and 9 to read “and a metallic lattice positioned on the hood and forming a Faraday cage, wherein the hood is configured to be held in shape by the metallic lattice.” The applicant argues “Applicant respectfully submits that Lang does not disclose or suggest a metallic lattice positioned on the stretchable hood as clarified in amended claim 1. In other words, the reference does not teach or suggest a separate element from the stretchable hood (i.e., the metallic lattice) that forms a Faraday cage for the housing, wherein the lattice/Faraday cage is configured to hold the hood in place, as clarified in amended claim 1. Lang does not teach or suggest such a combination of a metallic lattice positioned on a stretchable hood. Furthermore, Lang does not teach or suggest where the metallic lattice forms a Faraday cage… There is no teaching or suggestion in Rodenbeck regarding a metallic lattice positioned on a stretchable hood to hold in place the hood, as clarified in claim 1. While the reference teaches that the cage layer 115 of the system may be a metallic mesh, there is no teaching or suggestion that the cage layer is positioned on a stretchable hood and configured to hold in place the stretchable hood configured to expand in event of an explosion of the semiconductor. Instead, Rodenbeck discloses that the cage layer is positioned on the substrate 110 supporting the integrated chip 120, wherein there is no mention that the substrate is a stretchable component of the system (pages 7-8 of the Applicant’s Arguments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848